Case 2:20-cv-00186-DBB-DAO Document 52 Filed 09/16/21 PageID.438 Page 1 of 3




                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    ARUP LABORATORIES, INC., a Utah                     MEMORANDUM DECISION AND
    corporation,                                        ORDER DENYING [47] PACIFIC
                                                        MEDICAL LABORATORY, INC.’S
                              Plaintiff,                MOTION FOR RECONSIDERATION
                                                        OF [41] DENIAL OF MOTION TO
    v.                                                  TRANSFER VENUE UNDER 28 U.S.C. §
                                                        1404(a)
    PACIFIC MEDICAL LABORATORY, INC.,
    a California corporation,                           Case No. 2:20-cv-00186-DBB

                              Defendant.                District Judge David Barlow


    PACIFIC MEDICAL LABORATORY, INC.,
    a California corporation,

                              Counterclaim Plaintiff,

    v.

    ARUP LABORATORIES, INC., a Utah
    corporation,

                              Counterclaim
                              Defendant.



           Defendant and Counterclaim Plaintiff Pacific Medical Laboratory, Inc. (“Pacific

Medical”) filed a Motion for Reconsideration of Denial of Pacific Medical’s Motion to Transfer

Venue Under 28 U.S.C. § 1404(a) (“Motion”). 1 Plaintiff did not file any opposition, and the time




1
    ECF No. 47, filed June 16, 2021.
Case 2:20-cv-00186-DBB-DAO Document 52 Filed 09/16/21 PageID.439 Page 2 of 3




to do so has expired. Having reviewed the briefing, the court concludes the motion may be

resolved without oral argument. 2 For the reasons stated herein, the Motion is DENIED.

                                                   DISCUSSION

           “Grounds warranting a motion to reconsider include (1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error

or prevent manifest injustice.” 3 So, a motion is appropriate only where the “court has

misapprehended the facts, a party’s position, or the controlling law.” 4

           Pacific Medical argues there was a change in facts when Plaintiff filed an amended

complaint that no longer relied on the terms of the Reference Laboratory Services Agreement

between the parties. 5 The amended complaint now relies on invoices which do not contain a

forum selection clause like the agreement. 6 Accordingly, Pacific Medical asks the court to

reconsider its prior ruing and grant the transfer.

           “The party moving to transfer a case pursuant to § 1404(a) bears the burden of

establishing that the existing forum is inconvenient.” 7 In analyzing whether transfer is

appropriate, the court considers various factors including:

           the plaintiff’s choice of forum; the accessibility of witnesses and other sources of
           proof, including the availability of compulsory process to insure attendance of
           witnesses; the cost of making the necessary proof; questions as to the
           enforceability of a judgment if one is obtained; relative advantages and obstacles
           to a fair trial; difficulties that may arise from congested dockets; the possibility of
           the existence of questions arising in the area of conflict of laws; the advantage of



2
    See DUCivR 7-1(f).
3
    Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).
4
    Id.
5
    Motion at 2.
6
    Motion at 7–13.
7
    Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1515 (10th Cir. 1991).



                                                                                                     2
Case 2:20-cv-00186-DBB-DAO Document 52 Filed 09/16/21 PageID.440 Page 3 of 3




            having a local court determine questions of local law; and all other considerations
            of a practical nature that make a trial easy, expeditious, and economical. 8

            The court previously addressed these factors and concluded that Pacific Medical “failed

to carry its burden demonstrating that this court is an inconvenient forum and that this case

should be transferred under 28 U.S.C. § 1404(a).” 9 Among other things, the court noted that

weight is given to an plaintiff’s choice of forum, 10 and that Pacific Medical “had not offered any

information as to the unavailability of [the] witnesses, why deposition testimony would be

unsatisfactory, and if compulsion would be necessary.” 11

            Pacific Medical’s motion for reconsideration does not change the balance. The amended

complaint’s reliance on invoices rather than the parties’ agreement does not materially impact

the earlier § 1404(a) analysis. As was the case previously, Pacific Medical has failed to carry its

burden of showing that this forum is inconvenient and that the court should exercise its

discretion to transfer the case.

                                                      ORDER

            IT IS HEREBY ORDERED that the Motion is DENIED.

            Signed September 16, 2021.

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Barlow
                                                       United States District Judge



8
    Id. at 1516 (internal citations omitted).
9
    Order at 7.
10
  This is particularly true for an in-state plaintiff. See Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981) (“[A]
plaintiff’s choice of forum is entitled to greater deference when the plaintiff has chosen the home forum.” (citing
Koster v. (American) Lumbermens Mut. Cas. Co., 330 U.S. 518 (1947)).
11
     Id. at 6.



                                                                                                                         3
